EXAMINER’S AMENDMENT/COMMENT

Allowable Subject Matter
Claims 1, 3-12 and 14-26 are allowed. The following is an examiner’s statement of reasons for allowance: claims 1,3-12 and 14-26 are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference. 
The closest prior art of record is U.S. Pat. Pub. No. 2002/0102360 to SUBRAMANIAN et al. in view of U.S. Pat. Pub. No. 2006/0233951 A1 to DEBICCARI et al.
Regarding independent claim 1, SUBRAMANIAN et al. disclose a coated article comprising a substrate ; and an MCrAlY coating  supported on a surface of the substrate , where the M includes at least one of nickel, cobalt, and iron, Cr is chromium, Al is aluminum, and Y is yttrium , the composition of the MCrAlY coating varying in an amount of at least one of Cr, Al, and Y  with respect to localized property requirements of at least one of oxidation resistance, corrosion resistance, erosion resistance, spallation resistance, creep resistance, fatigue resistance or impact resistance .
DEBICCARI et al. teach a composition of a coating varying by lateral location along the substrate and with respect to localized property requirements.
Regarding independent claim 1, the closest art of record taken either individually or in combination with other prior art of record fails to teach or suggest:
A gas turbine engine comprising an article having a substrate and an MCrAlY coating  supported on a surface of the substrate , where the M includes at least one of nickel, cobalt, and iron, Cr is chromium, Al is aluminum, and Y is yttrium, the composition of the MCrAlY coating varying in an amount of at least one of Cr, Al, and Y with respect to localized property requirements of at least one of oxidation resistance, corrosion resistance, erosion resistance, spallation resistance, creep resistance, fatigue resistance or impact resistance.
Claims 3-10, 21-22 and 25-26 depend from claim 1 and are therefore allowable.
Regarding independent claim 11, SUBRAMANIAN et al. disclose a coated article comprising a substrate ; and an MCrAlY coating  supported on a surface of the substrate , where the M includes at least one of nickel, cobalt, and iron, Cr is chromium, Al is aluminum, and Y is yttrium , the composition of the MCrAlY coating varying in an amount of at least one of Cr, Al, 
DEBICCARI et al. teach a composition of a coating varying by lateral location along the substrate and with respect to localized property requirements.
Regarding independent claim 11, the closest art of record taken either individually or in combination with other prior art of record fails to teach or suggest:
A gas turbine engine comprising: an article having a substrate and an MCrAlY coating supported on a surface of the substrate, where the M includes at least one of nickel, cobalt, and iron, Cr is chromium, Al is aluminum, and Y is yttrium, the composition of the MCrAlY coating varying in at least one of Cr, Al, and Y by lateral location along the substrate with respect to localized property requirements of at least one of oxidation, corrosion, erosion, spallation resistance, creep fatigue, or impact resistance.
Claims 11-12, 14-20 and 23-24 depend from claim 11 and are therefore allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Examiner's Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Jessica Fleetham on 12/10/2021. The title has been amended as follows: 

ARTICLE HAVING LATERAL VARIABLE COMPOSITION COATING



Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. Todd Newton whose telephone number is (313)446-4899.  The examiner can normally be reached on 0700-1500 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached at (571) 270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent 

/J. Todd Newton, Esq./Primary Examiner, Art Unit 3745                                                                                                                                                                                                        10/12/2021 12:30 PM